DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sensing element to detect a physiological information from a patient’s skin,” in claim 1, which corresponds to “skin electrode, temperature sensor, pressure sensor, flow sensor, infrared or other pulse oximetry sensor, or the like” (see para [0020] of Applicant’s specification as originally filed).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0259015 to Caspers.
For claim 1, Caspers discloses a physiological sensor (Abstract) comprising:
a sensing element (one of 24a, 24b, 24c, 24d, 24e, or 24f) (Figs. 1-2) (para [0043]) to detect a physiological information from a patient’s skin (para [0046]);
a substrate (21/23) (Fig. 1) (para [0048]) configured to hold the sensing element on the patient’s skin (para [0048]);
at least two contact probes (two of 24a, 24b, 24c, 24d, 24d, or 24f not relied upon above for the claimed “sensing element”) (Figs. 1-2) (para [0043]) on the substrate (see Figs. 1-2) (para [0043]), wherein the contact probes are positioned on the substrate such that they are in galvanic contact with the patient’s skin when the substrate is fully contacting the patient’s skin (para [0043] and [0046]); and
a controller configured to measure impedance between the at least two contact probes (para [0043] and [0046]) and determine whether the substrate has lifted from the patient’s skin based on the impedance (para [0029] and [0065]).
For claim 2, Caspers further discloses wherein the controller is configured to determine that the substrate has lifted from the patient’s skin if the impedance exceeds a threshold impedance (para [0065]).
For claim 3, Caspers further discloses wherein the controller is further configured to transmit a sensor off alert if the substrate has lifted from the patient’s skin (para [0004]).
For claim 4, Caspers further discloses wherein the physiological sensor is a wireless sensor (para [0037]) further comprising a wireless transmitter (para [0037]), and wherein the controller is further configured to operate the wireless transmitter to transmit the sensor off alert (para [0035]).
For claim 5, Caspers further discloses wherein the sensing element is a temperature sensor (para [0016]) and the physiological information is skin temperature (para [0046]), and wherein the physiological sensor is a wireless temperature sensor (para [0037]) configured to (Examiner’s Note: functional language, i.e., capable of) measure temperature of an infant (para [0046], the temperature sensor measures temperatures of a skin surface and therefore capable of measuring temperature of an infant, since infants have a skin surface), and wherein the wireless temperature sensor is configured to (Examiner’s Note: functional language, i.e., capable of) transmit the sensor off alert to an infant care device housing the infant (Examiner’s Note: the “infant care device housing the infant” is not part of the “physiological sensor”) (para [0004] and [0037]).
For claim 6, Caspers further discloses at least three contact probes (three of 24a, 24b, 24c, 24d, 24d, or 24f) (Fig. 2), wherein the controller is configured to (Examiner’s Note: functional language, i.e., capable of) measure at least two impedances between the at least three contact probes (para [0043], [0046], and [0052]).
For claim 7, Caspers further discloses wherein the controller is further configured to determine a difference between each of the at least two measured impedances (para [0046] and [0052]), wherein the controller is configured to determine that the substrate has lifted from the patient’s skin if the different between any of the at least two measured impedances exceeds a threshold difference (para [0010] and [0065]).
For claim 8, Caspers further discloses wherein the controller is configured to measure at least three impedances between at least three pairs of contact probes formed by at least three contact probes (para [0043], [0046], and [0052]).
For claim 9, Caspers further discloses wherein the at least three pairs form a perimeter around the sensing element (Fig. 3, which shows the probes around a perimeter) (para [0047], which states “[a]dditional sensors may also be provided closer to the centre of the device near to the aperture 22”).
For claim 10, Caspers further discloses at least four contact probes (four of 24a, 24b, 24c, 24d, 24d, or 24f) (Fig. 2), wherein the controller is configured to (Examiner’s Note: functional language, i.e., capable of) measure at least two impedances between at least two pairs of contact probes formed by the at least four contact probes (para [0043], [0046], and [0052]).
For claim 12, Caspers further discloses at least four contact probes (four of 24a, 24b, 24c, 24d, 24d, or 24f) (Fig. 2), wherein the controller is configured to (Examiner’s Note: functional language, i.e., capable of) measure at least four impedances between at least four pairs of contact probes formed by the at least four contact probes (para [0043], [0046], and [0052]), wherein the at least four pairs form a perimeter around the sensing element (Fig. 3, which shows the probes around a perimeter) (para [0047], which states “[a]dditional sensors may also be provided closer to the centre of the device near to the aperture 22”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspers in view of U.S. Patent Application Publication No. 2018/0084667 to Saeidi et al. (hereinafter “Saeidi”).
For claim 11, Caspers does not expressly disclose wherein the at least two impedances are measured between contact probes on opposite sides of the sensing element such that the at least two impedances are measured across the sensing element.
However, Saeidi teaches wherein the at least two impedances are measured between contact probes on opposite sides of the sensing element such that the at least two impedances are measured across the sensing element (para [0011]).
It would have been obvious to a skilled artisan to modify Caspers wherein the at least two impedances are measured between contact probes on opposite sides of the sensing element such that the at least two impedances are measured across the sensing element, in view of the teachings of Saeidi, for the obvious advantage of determining voltage drop across the sensing element (as opposed to voltage drop between adjacent probes), which will give relative contact strength across the surface.
Response to Arguments
Applicant’s arguments filed 10/4/22 have been fully considered, but they are not persuasive.  They will be treated in the order they were presented.
With respect to the first argument, the examiner could not find the term “independently” in any of para [0051]-[0058] of Caspers.  Therefore, it is unclear what Applicant is relying on to teach that all of Caspers sensors are independent.  Instead, Caspers discloses that “[t]he contact sensors may be resistive sensors or capacitive sensors of a type known in the art” (see para [0046] of Caspers).  Saeidi is one example of a resistive sensor known in the art that takes an impedance measurement between two contact probes (see para [0011] of Saeidi).  However, if Applicant wants additional evidence of known resistive sensors that are capable of measuring impedance between two contact probes, Applicant’s attention is directed to any of para [0065] of U.S. Patent Application Publication No. 2019/0223806 to Bennet et al., para [0004] of U.S. Patent Application Publication No. 2017/0347910 to Shochat et al., para [0006] of U.S. Patent Application Publication No. 2017/0095214 to Ramachandran et al., para [0015] of U.S. Patent Application Publication No. 2016/0192885 to Lee, and para [0003] of U.S. Patent Application Publication No. 2016/0022398 to Vetter et al.  There are additional references that evidence that measuring impedance between two probes is known in the art, but the examiner used the above for brevity.  Moreover, the examiner is unaware of how the contact sensor in Caspers would measure impedance individually.  That is, there would be no complete circuit if you had only one metal contact, and if there is no circuit, how is there going to be a resistance?  Therefore, Applicant’s argument doesn’t make sense on a technical level either.  Therefore, the examiner requests clarification in what Applicant’s assumptions are regarding Caspers, if Applicant wants to continue with this argument, because Caspers does not disclose that each of 24a, 24b, 24c, 24d, 24e, or 24f is its own circuit.
With respect to the second argument, para [0065] of Caspers explicitly states “…a resistive or a capacitive sensor can output a resistance or capacitance value.”  Once again, this argument doesn’t readily make sense to the examiner on a technical level.
With respect to the third argument, the claim language “a sensing element to detect a physiological information from a patient’s skin” invokes 112(f).  Applicant does not dispute this invocation.  The examiner stated on the record that the corresponding structure is a “skin electrode, temperature sensor, pressure sensor, flow sensor, infrared or other pulse oximetry sensor, or the like.”  Para [0046] of Caspers explicitly states “[t]he contact sensors may be resistive sensor or capacitive sensors of a type known in the art.  Alternatively, the contact sensors may be temperature sensors.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791